PER CURIAM.
By these petitions for a writ of certiorari, we are asked to review an appellate decision of the circuit court. First, we find no departure from the essential requirements of law in the circuit court’s reversal of the county court judgment herein and therefore deny the petition for a writ of certiora-ri filed by G.M.B. Corporation, et al. We are unpersuaded that the circuit court reweighed the evidence on appeal in reaching its decision to reverse the county court judgment on the ground of insufficient evidence. Compare Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976). Second, we find a departure from the essential requirements of law in the circuit court’s decision to deny appellate attorney’s fees to the prevailing party in the appeal, Richard Moore, Jr. Plainly, Richard Moore, Jr., as the prevailing party in the appeal, was entitled to appellate attorney’s fees under the lease agreement between the parties [paragraph 12] and Sections 59.46(1), 83.48, Florida Statutes (1981). We therefore grant Richard Moore Jr.’s petition for a writ of certiorari, quash that portion of the circuit court’s decision filed November 9, 1983, which denies Richard Moore, Jr.’s motion for appellate attorney’s fees, and remand the cause to the circuit court with directions to grant the aforesaid motion.
Certiorari granted in part and denied in part.